DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.          Claims 1 and 3-30 are pending upon entry of amendment filed on 12/11/20.

Claims 17-24 stand withdrawn from further consideration by the examiner 37CFR 1.142(b) as being drawn to a nonelected invention.

Claims 1, 3-16 and 25-30 drawn to a method of preparing an adjuvant bound dried vaccine composition are under consideration in the instant application.  

3.	Applicant’s submission of IDS field on 11/18/20 and 12/23/20 have been acknowledged.

4.	      The following rejections remain.

5.         The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 1, 3-16 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S.Pub 2010/0158951 (IDS reference, of record) in view of U.S. Pat. No. 7,037,510 (IDS .

The ‘951 publication teaches method of making lyophilized vaccines comprising an aluminum salt adjuvant,  buffering agents, a glass forming agent and an antigen (Examples 1-5, p. 7-16, claims 44-47).  The '951 publication further teaches that the buffering agents include succinate, phosphate (p.7) as well as carbonate ([0026]),  glass forming agent includes trehalose, cyclodextrine  and the antigen includes bacteria, viruses, and fungus (p.9) and the subspecies of the antigen includes influenza, Bordetella and Hepatitis.   The '951 publication suggests combination of adjuvant ([0075]).  The size distribution of particles are taught in Example 5[sic 6]. 

Claims 25-26 are included in this rejection as the combination of the references are identical and the method is capable of inducing immune response.

Claims 27-29 are included in this rejection as the [0023] includes corona virus and the bacterial antigen such as Streptococcus.

The disclosure of the ‘951 publication differs from claimed invention in that it does not teach the use of volatile salt buffer and additional adjuvant as recited in claims 1 and  10 of the instant application.

The ‘510 patent teaches use of additional adjuvant to enhance immune response in addition to the alum base adjuvant (col. 13-14).  Such adjuvant includes MPL-A, ISCOMs, saponins, cytokines and CpG (col. 13).

The ‘254 publication teaches the use of volatile salt in lyophilizing biological compositions including vaccine because addition of volatile salts in compositions comprising trehalose and immunogens enhances foam formation.  Also, it allows larger initial volumes and results in higher surface area effecting superior foam formation and more rapid drying ([0036-0038]. Fig 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine additional adjuvants as suggested by the ‘510 patent and expand volatile salt as taught by the ‘254 publication to the methods of preparing vaccines taught by the ‘951 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of adjuvant improves immune response and enhances antigenicity of the vaccine composition while the ammonium salt enhances foam formulation during lyophilization providing larger initial volume so higher surface are is resulted in more rapid drying.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 12/11/20 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references is not obvious and does not result in the claimed invention. 
Applicant has further asserted that the ‘951 publication fails to teach the combination of adjuvant but the adjuvant may be combined based on [0075].  Moreover. Applicant has asserted that the buffer choices of the ‘951 publication are succinate and/or phosphate and no teaching of the volatile salt is present.  

Applicant adds the novel inclusion of volatile salt buffering agent was not known until the claimed method and the secondary references do not cure the deficiencies of the ‘951 

However, even though the combination of adjuvant is not taught by the ‘951 publication [0075], addition of adjuvant to improve vaccine combination is generally recognized by the field of immunology (note [0046] of the ‘254 publication) in preparation of vaccine.

With respect to arguments about the volatile salt addition in biological composition in the presence of trehalose in ‘254 publication, the addition of volatile salt may minimize residual salt and /or reduce viscosity ([0006, 0010, 0036-38]). 
Further, the reason or motivation to modify the reference may often suggest what the inventor has done for a different purpose or to solve different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144.  Therefore, there is a reasonable motivation to combine the reference as suggested by the ‘254 publication. 

Unlike Applicant’ assertion, the addition of volatile salt is taught by the ‘254 publication and the freeze drying steps are taught by the ‘951 publication.  As seen in Example 5 of the ‘254 publication [5c-5d], the incubation at 30oC is deemed to enhance solubility of vaccine composition and/or adsorption with aluminum adjuvant and this can be considered steps (a) and (b).  The freezing and lyophilizing steps are carried as in the ‘951 publication.  Note the drying is held at 30oC for 5 hours is achieved and reconstituted as well (see specification in p. 30-32).

Therefore, the combination of the references remains obvious.  Applicant is advised to limit ammonium acetate as a volatile salt and recite specific method steps to differentiate from the prior art methods.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
8.	 Claims 1, 3-16 and 25-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 13-17 of U.S. Pat. 8,444,991 (of record) in view of U.S. Pub. 2005/0186254 (IDS reference) for the reasons set forth in the office action mailed on 8/11/20.

Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite methods of preparing lyophilized vaccine comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent.  Further, given that the methods of controlling particle sizes are recited in claims 13-17 of the ‘991 patent, instant claim 15 is included in this rejection.

The claims of the ‘991 patent  differ from claimed invention in that it does not teach the use of volatile salt as recited in claim 1 of the instant application.

The ‘254 publication teaches the use of volatile salt in lyophilizing biological compositions including vaccine because addition of volatile salts in compositions comprising trehalose and immunogens enhances foam formation.  Also, it allows larger initial volumes and results in higher surface area effecting superior foam formation and more rapid drying ([0036-0038]. Fig 3, Examples 2-4).  The volatile salt includes ammonium acetate, ammonium bicarbonate and ammonium carbonate.


One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of adjuvant improves immune response and enhances antigenicity of the vaccine composition while the ammonium salt enhances foam formulation during lyophilization providing larger initial volume so higher surface are is resulted in more rapid drying.

Applicant’s response filed on 12/11/20 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references is not obvious and does not result in the claimed invention. 
Applicant has further asserted that the ‘951 publication fails to teach the combination of adjuvant but the adjuvant may be combined based on [0075].  Moreover. Applicant has asserted that the buffer choices of the ‘951 publication are succinate and/or phosphate and no teaching of the volatile salt is present.  

Applicant adds the novel inclusion of volatile salt buffering agent was not known until the claimed method and the secondary references do not cure the deficiencies of the ‘951 publication.  Applicant has asserted that the ‘254 publication requires boiling step while the claimed method does not.

In light of the discussion above in section 6 of the discussion above, the ‘254 publication cures the deficiency and provides motivation to add volatile salt to the lyophilization method taught by the ‘991 patent.  The rejection is maintained.

9.	 Claims 1, 3-16 and 25-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-16 of U.S. Pat. 8,808,710 (of record) in view of U.S. Pub. 2005/0186254 (IDS reference) for the reasons set forth in the office action mailed on 8/11/20.

Although the conflicting claims are not identical, they are not patentably distinct from each other.  Both claim sets recite methods of preparing lyophilized vaccine comprising an antigen, alum based adjuvant, buffering agents, and a glass forming agent, reconstituting, inducing immune response after controlling the particle sizes.  

The claims of the ‘710 patent  differ from claimed invention in that it does not teach the use of volatile salt as recited in claim 1 of the instant application.

The ‘254 publication teaches the use of volatile salt in lyophilizing biological compositions including vaccine because addition of volatile salts in compositions comprising trehalose and immunogens enhances foam formation.  Also, it allows larger initial volumes and results in higher surface area effecting superior foam formation and more rapid drying ([0036-0038]. Fig 3, Examples 2-4).  The volatile salt includes ammonium acetate, ammonium bicarbonate and ammonium carbonate.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine volatile salt as taught by the ‘254 publication to the methods of preparing vaccines taught by the ’710 patent. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the addition of adjuvant improves immune response and enhances antigenicity of the vaccine composition while the ammonium salt enhances foam formulation during lyophilization providing larger initial volume so higher surface are is resulted in more rapid drying.

Applicant’s response filed on 12/11/20 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references is not obvious and does not result in the claimed invention. 


Applicant adds the novel inclusion of volatile salt buffering agent was not known until the claimed method and the secondary references do not cure the deficiencies of the ‘951 publication.  Applicant has asserted that the ‘254 publication requires boiling step while the claimed method does not.

In light of the discussion above in section 6 of the discussion above, the ‘254 publication cures the deficiency and provides motivation to add volatile salt to the lyophilization method taught by the ‘991 patent.  The rejection is maintained.

10.	       The following new grounds of rejection is necessitated by Applicants’ amendment filed on 12/11/20.

11.   	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out this invention.

12.	Claims 1, 3-16 and 25-30 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.

The specification or the original claims as filed does not provide a written description the phrase “glass forming agent comprises 20% or less”.  Applicants assert that the currently added limitation is found from p. 18-21, 33-42.  However, at most the glass forming agent may be within 5-20% in p. 18-21 but no support for “20% or less”.

The instant claims now recite a limitation which was not clearly disclosed in the specification as filed, and now changes the scope of instant disclosure as filed. 

Such limitations recited in the present claims, which did not appear in the specification as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C.112.

13.           No claims are allowable. 

14.            Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic  Business Center (EBC) at 866-217-9197 (toll-free).


Patent Examiner 
Technology Center 1600
February 2, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644